                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

DAVID EARL HUNTER,                      §
         Petitioner,                    §
                                        §
v.                                      §   CIVIL CASE NO. 3:19-CV-2907-K
                                        §
SHERIFF MARIAN BROWN,                   §
         Respondent.                    §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The District Court reviewed

the proposed Findings, Conclusions, and Recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate.

       IT IS THEREFORE ORDERED that the petition for writ of habeas corpus is

DISMISSED WITHOUT PREJUDICE for failure to exhaust state court remedies.

       SO ORDERED.

       Signed February 5th, 2020.

                                     ____________________________________
                                     ED KINKEADE
                                     UNITED STATES DISTRICT JUDGE
